DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 28th, 2022 have been fully considered but they are not persuasive. The applicant argues that Schoenberger inspects the container itself and not does not teach the limitations found in claim 1, however the examiner disagrees. Based on the broadest interpretation of claim 1, the claim has been interpreted to describe an inspection device that inspects at least a part of a transfer region of an apparatus. Schoenberger teaches a transfer device (ref. #32, #34) which transfers the containers, individually to a treatment device (Para. 55; Fig. 1), wherein an inspection device (ref. #20) provided, which is suitable and intended for visually inspecting a part of the transfer region (the containers) during a transfer process of the containers (Para. 55).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 – 6, 8 – 9, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenberger (DE 102012105005, using the English translation of record.)
Regarding claim 1, Schoenberger teaches an apparatus for processing containers, (Para. 1) comprising: a processing device (ref. #4) which processes the containers in a predetermined manner (Para. 56), a transfer device (ref. #32, #34) which transfers the containers, individually to a treatment device (Para. 55; Fig. 1), wherein an inspection device (ref. #20) provided, which is suitable and intended for visually inspecting a part of the transfer region during a transfer process of the containers (Para. 55).
Regarding claim 3, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the transfer device is a feed star -wheel (ref. #34; Fig. 1). 
Regarding claim 4, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the processing device is a blow molding module (Para. 9).
Regarding claim 5, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses inspecting the transfer region from below (Fig. 4).
Regarding claim 6, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the inspection device is arranged stationary in the apparatus (Fig. 4; Para. 55).
Regarding claim 8, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the inspection device is arranged contrary to the transport direction of the containers (Fig. 1; Fig. 4).
Regarding claim 9, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses an illumination device for illuminating a transfer region is provided on the inspection device (Para. 18).
Regarding claim 14, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the inspection device is arranged on the apparatus by snap fastening means (Fig. 4).
Regarding claim 17, Schoenberger teaches the invention disclosed in claim 1, as described above. Furthermore, Schoenberger discloses the inspection device is arranged stationary in the apparatus (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10 – 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger (DE 102012105005) in view of Voth (EP 2604412, using the attached English translation). 
Regarding claim 7, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose the inspection device is arranged on a moving element of the processing device. Yet, in a similar field of endeavor, Voth discloses an apparatus for creating plastic containers comprising a transport unit and multiple processing stations wherein the apparatus comprises a detection device for contactless detection of a detection area (Para. 5). Voth further discloses that it would be obvious to one of ordinary skill in the art to design the detection device to move with the treatment station entirely on in section (Para. 16). One would be motivated to make this modification to record a plurality of imagines in the same or different detection areas (Voth — Para. 16).
Regarding claim 10, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose using a mobile operating device wherein data recorded by the inspection device can be displayed. Yet, Voth discloses it is a known option in the art to use a display device (ref. #66) for the information issued to a user concerning the apparatus (Para. 39). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by using a mobile operating device, as disclosed by Voth. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 11, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose an operating device arranged stationary on the apparatus. Yet, Voth discloses a control device (ref. #68) advantageously provided for the device which controls the process of the treatment for the plastic containers (Para. 14). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by using a provided operating device, as disclosed by Voth. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 12, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose a storage device for temporary storage of recorded image sequences. Yet, Voth discloses a memory device for storing images captured by the detection device (Para. 36 – 37). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by using a storage device, as disclosed by Voth. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 13, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not disclose a control device for making changings to the parameters of the processing device. Yet, Voth discloses a control device (ref. #68) advantageously provided for the device which controls the process of the treatment for the plastic containers (Para. 14). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by using a provided control device, as disclosed by Voth. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 21, Schoenberger teaches an apparatus for processing containers, (Para. 1) comprising: a processing device (ref. #4) which processes the containers in a predetermined manner (Para. 56), a transfer device (ref. #32, #34) which transfers the containers, individually to a treatment device (Para. 55; Fig. 1), wherein an inspection device (ref. #20) provided, which is suitable and intended for visually inspecting a part of the transfer region during a transfer process of the containers (Para. 55). However, Schoenberger does not explicitly describe arranging the inspection device in a clean room.
Yet, in a similar field of endeavor, Voth discloses a device for creating plastic containers comprising a transport unit and multiple processing stations (Abstract). Voth discloses the apparatus comprising a detection device for contactless detection of a detection area (Para. 5). Furthermore, Voth discloses arranging the apparatus, comprising the detection device inside a clean room (Para. 29).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Schoenberger by arranging the apparatus in a clean room, as Voth discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger (DE 102012105005) in view of Winzinger (US 2014/0305076).
Regarding claim 18, Schoenberger teaches the invention disclosed in claim 1, as described above. However, the inspection device taught by Schoenberger inspects the containers themselves. 
Yet in a similar field of endeavor, Winzinger teaches a container treatment and handling system that has at least two working areas (Abstract). This system comprises an inspection device for visually inspecting elements or regions of a transfer device (Para. 32; Para. 59).
 It would have been obvious to one of ordinary skill in the art to modify the invention of Schoenberger by including an inspection device for visually inspecting only elements or regions of the transfer region and device, as taught by Winzinger. One would be motivated to make this modification to optimize the efficiency of the system by finding and detecting defective tools as quickly as possible.
Regarding claim 19, Schoenberger teaches the invention disclosed in claim 1, as described above. However, Schoenberger does not teach the inspection device inspecting at least one other blow molding station in a blow station module. 
Yet in a similar field of endeavor, Winzinger teaches a container treatment and handling system that has at least two working areas (Abstract). This system comprises an inspection device (ref. #44) arranged on a blow molding station of a blow molding module (ref. #2, 2a, 2b) that is oriented such that it inspects the transfer region of at least one other blow molding station (Para. 59; Para. 64 – 66).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Schoenberger by including a blow molding station in a blow molding module, with an inspection device attached, wherein the inspection device inspects at least one other blow molding station, as Winzinger shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 20, Schoenberger teaches the invention disclosed in claim 19, as described above. Furthermore, the at least one other blow molding station (ref. #2, 2a, 2b) is an adjacent blow molding station (Fig.1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743